DETAILED ACTION
	This is the first office action for US Application 17/221,446 for Support Devices for Drop Cables.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,780,548 to Kranz in view of US 5,742,982 to Dodd et al.  Regarding claim 1, Kranz discloses a cable support device that can support a plurality of aerial cables.  The cable support device comprises a body (12) having an inner surface defining a body groove (32) longitudinally from a first end to an opposite end of the body, the body further comprising a first bracket (20).  There is a cap (14) having an inner surface defining a cap groove (34) extending longitudinally from a first end to an opposite end of the cap, the cap further comprising a hinge (18).
Kranz discloses a bushing (38, 40) seated in at least one of the body groove or the cap groove, but does not disclose an inner bushing defining a plurality of slots extending between the first end and the second end, and configured to accept one of the cables.  Dodd et al. provides a teaching for utilizing an inner bushing (86) with a plurality of slots (102) to secure individual cables within a clamp (see col. 4, lines 9-29).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized an inner bushing with a plurality of slots in the clamp of Kranz, to secure individual cables within the clamp as taught by Dodd et al.  One of ordinary skill in the art would have been motivated to secure cables within the clamp in an orderly fashion.

Regarding claim 4, Dodd et al. discloses the bushing as formed from an elastomer (col. 5, lines 52-54).  Regarding claim 5, Dodd et al. discloses the bushing as formed from a synthetic rubber (col. 5, lines 52-54).
Regarding claim 6, Kranz discloses a bushing (38, 40) seated in the at least one of the body groove or the cap groove, and therefore, the inner bushing of Dodd et al. would be seated within the outer bushing of Kranz.  Regarding claim 7, the outer bushing of Kranz comprises a body bushing (38) and a cap bushing (40).
Regarding claim 8, Kranz discloses a transition piece (100) disposed between the body and the cap.  The transition piece comprises an integrally formed body portion (102) and oppositely-facing cap portion (104).  The body portion has an inner surface defining a body portion groove (132) extending longitudinally from a first end to an opposite end of the body portion.  The body portion further comprises a second bracket (120), the cap portion having an inner surface defining a cap portion groove (134) extending longitudinally from a first end to an opposite end of the cap portion, the cap portion further comprising a second hinge (118).
The first bracket and second hinge form a first hinge mechanism (116) for connecting and aligning the body and the cap portion such that the body groove and the cap portion groove define a first channel.  The second bracket and first hinge form a second hinge mechanism (117) for connecting and aligning the body portion and the cap such that the body portion groove and the cap groove define a second channel.

Regarding claim 14, Kranz discloses a cable support device that can support a plurality of aerial cables.  The cable support device comprises a body (12) having an inner surface defining a body groove (32) longitudinally from a first end to an opposite end of the body, the body further comprising a first bracket (20).  There is a cap (14) having an inner surface defining a cap groove (34) extending longitudinally from a first end to an opposite end of the cap, the cap further comprising a hinge (18).
There is a transition piece (100) disposed between the body and the cap.  The transition piece comprises an integrally formed body portion (102) and oppositely-facing cap portion (104).  The body portion has an inner surface defining a body portion groove (132) extending longitudinally from a first end to an opposite end of the body portion.  The body portion further comprises a second bracket (120), the cap portion having an inner surface defining a cap portion groove (134) extending longitudinally from a first end to an opposite end of the cap portion, the cap portion further comprising a second hinge (118).

Kranz discloses a bushing (38, 40) seated in at least one of the first channel or the second channel, but does not disclose an inner bushing defining a plurality of slots extending between the first end and the second end, and configured to accept one of the cables.  Dodd et al. provides a teaching for utilizing an inner bushing (86) with a plurality of slots (102) to secure individual cables within a clamp (see col. 4, lines 9-29).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized an inner bushing with a plurality of slots in the clamp of Kranz, to secure individual cables within the clamp as taught by Dodd et al.  One of ordinary skill in the art would have been motivated to secure cables within the clamp in an orderly fashion.
Dodd et al. dose not disclose a plurality of bushings, but the duplication of bushing is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.
Regarding claim 15, Dodd et al. discloses the plurality of slots (102… fig. 5) as equally spaced apart in an annular array.  Regarding claim 16, Dodd et al. discloses the plurality of slots (102) as four slots.
Regarding claim 17, Dodd et al. discloses the bushing as formed from an elastomer (col. 5, lines 52-54).  Regarding claim 18, Dodd et al. discloses the bushing as formed from a synthetic rubber (col. 5, lines 52-54).
Regarding claim 19, Kranz discloses a bushing (38, 40) seated in the at least one of the body groove or the cap groove, and therefore, the inner bushings of Dodd et al. would be seated within the outer bushings of Kranz.
Regarding claim 20, the body of Kranz further comprises a securing structure comprising a mounting surface defining an aperture (60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9080698 to Fukumoto
US 11063416 to Flena
US 2010/0243824 to Desai
US 8672276 to Fukumoto
US 6892990 to Pisczak
US 9534707 to Sakmar
US 10975988 to Pieske
US 6135398 to Quesnel
The above prior art discloses various cable supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632